UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7801


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTONIO KEITH BATTLE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:12-cr-00001-RGD-DEM-1; 2:13-cv-00298-RGD)


Submitted:   May 22, 2014                         Decided: May 28, 2014


Before TRAXLER,   Chief     Judge,   and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


Antonio Keith Battle, Appellant Pro Se.          Sherrie Scott
Capotosto, Assistant United States Attorney, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Antonio          Keith    Battle       seeks        to    appeal       the   district

court’s orders denying relief on his 28 U.S.C. § 2255 (2012)

motion    and    his        subsequent    motion          for    reconsideration.                  The

orders are       not     appealable      unless       a    circuit          justice      or    judge

issues      a      certificate           of        appealability.                   28        U.S.C.

§ 2253(c)(1)(B) (2012).               A certificate of appealability will not

issue     absent       “a     substantial      showing           of        the    denial      of     a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2012).                      When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating         that     reasonable            jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El    v.    Cockrell,             537    U.S.    322,      336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                      Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Battle has not made the requisite showing.                                  Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                         We

dispense     with        oral    argument      because           the        facts     and      legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3